Plaintiff sued to rescind a contract for the purchase of a certain lot of land from defendant as executor of the estate of Engler. Rescission was founded on alleged false representations made to plaintiff's agent relating to the boundaries of the land. The lot was described merely by number and block on a recorded map. A fence was maintained on the premises which inclosed land used by Engler in addition to his own lot. Plaintiff's agent made a personal inspection of the premises, notified defendant that he desired the land within the fence, and inquired if the boundaries of the lot covered the land inclosed by the fence. Defendant assured him that they did, and when this representation was discovered to be false plaintiff rescinded the contract of purchase and brought this action to recover the portion of the purchase price paid. He had judgment, from which defendant appeals.
[1] The trial court found upon conflicting evidence that the false representations were made as alleged. This being so, it follows that plaintiff was entitled to damages at least to the amount of the purchase price he paid.
Several grounds are argued on appeal affecting the rulings of the trial court on the demurrer, motion to strike out portions of the complaint, and on the admission of evidence. The cause was fairly tried and none of these objections require consideration.
On the merits of the case, it is said that the evidence is insufficient to support the finding of fraud because there is no showing of a confidential relation between the parties or of appellant's knowledge of the falsity of the representations. *Page 368 
Under the particular circumstances it was not necessary to show either. [2] One dealing with the owner of real property may assume that he knows the true boundaries and may rely on his representations to that extent.
Judgment affirmed.
Langdon, P. J., and Sturtevant, J., concurred.
A petition to have the cause heard in the supreme court, after judgment in the district court of appeal, was denied by the supreme court on March 30, 1922.
All the Justices concurred except Waste, J., who was absent.